WASHAR0003372
WASHAR0003373
WASHAR0003374
WASHAR0003375
WASHAR0003376
WASHAR0003377
WASHAR0003378
WASHAR0003379
WASHAR0003380
WASHAR0003381
WASHAR0003382
WASHAR0003383
WASHAR0003384
WASHAR0003385
WASHAR0003386
WASHAR0003387
WASHAR0003388
WASHAR0003389
WASHAR0003390
WASHAR0003391
WASHAR0003392
WASHAR0003393
WASHAR0003394
WASHAR0003395
WASHAR0003396
WASHAR0003397
WASHAR0003398
WASHAR0003399
WASHAR0003400
WASHAR0003401
WASHAR0003402
WASHAR0003403
WASHAR0003404
WASHAR0003405
WASHAR0003406
WASHAR0003407
WASHAR0003408
WASHAR0003409
WASHAR0003410
WASHAR0003411
WASHAR0003412
WASHAR0003413
WASHAR0003414
WASHAR0003415
WASHAR0003416
WASHAR0003417
WASHAR0003418
WASHAR0003419
WASHAR0003420
WASHAR0003421
WASHAR0003422
WASHAR0003423
WASHAR0003424
WASHAR0003425
WASHAR0003426
WASHAR0003427
WASHAR0003428
WASHAR0003429
WASHAR0003430
WASHAR0003431
WASHAR0003432
WASHAR0003433
WASHAR0003434
WASHAR0003435
WASHAR0003436
WASHAR0003437
WASHAR0003438
WASHAR0003439
WASHAR0003440
WASHAR0003441
WASHAR0003442
WASHAR0003443
WASHAR0003444
WASHAR0003445
WASHAR0003446
WASHAR0003447
WASHAR0003448
WASHAR0003449
WASHAR0003450
WASHAR0003451
WASHAR0003452
WASHAR0003453
WASHAR0003454
WASHAR0003455
WASHAR0003456
WASHAR0003457
WASHAR0003458
WASHAR0003459
WASHAR0003460
WASHAR0003461
WASHAR0003462
WASHAR0003463
WASHAR0003464
WASHAR0003465
WASHAR0003466
WASHAR0003467
WASHAR0003468
WASHAR0003469
WASHAR0003470
WASHAR0003471
WASHAR0003472
WASHAR0003473
WASHAR0003474
WASHAR0003475
WASHAR0003476
WASHAR0003477
WASHAR0003478
WASHAR0003479
WASHAR0003480
WASHAR0003481
WASHAR0003482
WASHAR0003483
